The Supreme Court of South Carolina

            The State, Petitioner,

            v. 


            Henry Haygood, Respondent. 


            Appellate Case No. 2014-001985 




                                     ORDER


After careful consideration of the petition for rehearing, the Court is unable to
discover that any material fact or principle of law has been either overlooked or
disregarded, and hence, there is no basis for granting a rehearing. Accordingly, the
petition for rehearing is denied. However, we hereby withdraw our original
opinion in this matter and substitute it with Opinion No. 27560.


                                  s/ Jean H. Toal                              C.J.

                                  s/ Costa M. Pleicones                          J.

                                  s/ Donald W. Beatty                            J.

                                  s/ John W. Kittredge                           J.

                                  s/ Kaye G. Hearn                               J.


Columbia, South Carolina

August 12, 2015
                    THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            The State, Petitioner,

            v.

            Henry Haygood, Respondent.

            Appellate Case No. 2014-001985


       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                      Appeal From Orangeburg County
             The Honorable Edgar W. Dickson, Circuit Court Judge


                             Opinion No. 27560
             Submitted February 3, 2015 – Refiled August 12, 2015


             AFFIRMED IN PART, VACATED IN PART, AND
                           REMANDED


            Attorney General Alan McCrory Wilson and Assistant
            Attorney General John Croom Hunter, both of Columbia,
            for Petitioner,

            Assistant Public Defender Breen Richard Stevens, of
            Orangeburg, for Respondent.


PER CURIAM: The State seeks a writ of certiorari to review the Court of
Appeals' opinion in State v. Haygood, 409 S.C. 420, 762 S.E.2d 69 (Ct. App.
2014). We grant the petition, dispense with further briefing, affirm the Court of
Appeals' opinion in part, vacate in part, and remand for a new trial.

The Court of Appeals found the circuit court erred in finding the testimonial
statements made by the victim to the police did not violate the Confrontation
Clause of the Sixth Amendment because the statements fell within the excited
utterance exception to hearsay. See Crawford v. Washington, 541 U.S. 36, 68
(2004) ("Where nontestimonial hearsay is at issue, it is wholly consistent with the
Framers' design to afford the States flexibility in their development of hearsay law
. . . . Where testimonial evidence is at issue, however, the Sixth Amendment
demands what the common law required: unavailability and a prior opportunity for
cross-examination.").

The Court of Appeals also found the admission of the victim's statements in this
case violated the Confrontation Clause because the victim's statements were
testimonial, there was no evidence the victim was unavailable to testify, and there
was no evidence respondent had the opportunity to cross-examine the victim. We
find the Court of Appeals erred in addressing whether the facts of this case
demonstrated respondent's rights under the Confrontation Clause were violated
because the record before the court lacked the facts necessary to make such a
determination. For unexplained reasons, the recording of the proceeding before the
magistrate's court was unavailable, and the only facts available to the Court of
Appeals were from the magistrate's summary of the responding officer's testimony
during the State's case-in-chief. We find the information contained in the
magistrate's summary is insufficient to conduct a Confrontation Clause analysis,
especially where the magistrate did not hold a hearing to determine whether the
officer's testimony would violate the Confrontation Clause.

Therefore, we vacate the Court of Appeals' opinion to the extent it addresses
whether the victim's statements violated the Confrontation Clause. Moreover,
because there is no record of the proceedings before the magistrate's court to aid
the magistrate in fully analyzing this issue were we to remand for a determination
of whether the statements were testimonial, we find it necessary to remand for a
new trial in accordance with this opinion.

AFFIRMED IN PART, VACATED IN PART, AND REMANDED

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE, and HEARN, JJ.,
concur.